             Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


  ASHER EPSTEIN,                                      Case No.:

                 Plaintiff,
                                                      JURY TRIAL DEMANDED
        v.
                                                      COMPLAINT FOR VIOLATIONS OF
  ORBCOMM, INC., JEROME B.                            FEDERAL SECURITIES LAWS
  EISENBERG, MARC J. EISENBERG,
  MARCO FUCHS, DENISE GIBSON,
  KAREN GOULD, TIMOTHY KELLEHER,
  and JOHN MAJOR,

                 Defendants.



       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.        This action concerns a proposed transaction (“Proposed Transaction”)

announced on April 8, 2021, pursuant to which ORBCOMM Inc., (“ORBC” or the “Company”)

will merge with GI Partners (“GI Partners”).

       2.        On April 7, 2021, ORBC’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into a transaction agreement (the “Merger

Agreement”). Pursuant to the terms of the Merger Agreement, ORBC’s stockholders will receive

$11.50 in cash for each share of ORBC common stock they own (the “Merger Consideration”).

       3.        On May 10, 2021, in order to convince ORBC’s Shareholders to vote in favor of

the Proposed Transaction, Defendants filed a materially incomplete and misleading Proxy

Statement (the “Proxy”) with the United States Securities and Exchange Commission (“SEC”).
            Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 2 of 10




       4.        The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, Plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act

of 1934 (the “1934 Act”) in connection with the Proxy.

       5.        In addition, a special meeting of ORBC’s stockholders will be held to vote on

the Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Proxy is disclosed prior to the Stockholder Vote so

ORBC’s stockholders can properly exercise their corporate voting rights and make an informed

decision on whether to vote in favor of the merger.

                                   JURISDICTION & VENUE

       6.        This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the 1934 Act and Rule 14a-9.

       7.        This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

       8.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs

complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s shares trade on the


                                                  2
            Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 3 of 10




NASDAQ, which is headquartered in this District.

                                          THE PARTIES

       9.        Plaintiff is, and has been continuously throughout all times relevant hereto, an

ORBC shareholder.

       10.       Defendant ORBC is a Delaware corporation and a party to the Merger

Agreement. ORBC shares are traded on the NASDAQ under the ticker symbol “ORBC.”

       11.       Defendant Jerome B. Eisenberg is Chairman of the Board.

       12.       Defendant Mark J. Eisenberg is the Company’s Chief Executor Officer and a

director of the Company.

       13.       Defendant Marco Fuchs is a director of the Company.

       14.       Defendant Denise Gibson is a director of the Company.

       15.       Defendant Karen Gould is a director of the Company.

       16.       Defendant Timothy Kelleher is a director of the Company.

       17.       Defendant John Major is a director of the Company.

                                              FACTS

       18.      ORBC offers industrial internet of things and machine to machine communications

hardware, software and services designed to track, monitor, and control fixed and mobile assets

in markets.

       19.     GI Partner is a middle market private equity firm based in San Francisco, CA. The

firm invests in existing asset-intensive businesses in the United States and Western Europe, where

it acquires controlling interests in cash-positive operations.

       20.       On April 8, 2021, ORBC’s Board caused the Company to enter into the Merger

Agreement.


                                                  3
   Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 4 of 10




21.      According to the press release announcing the Proposed Transaction:

Rochelle Park, NJ, April 8, 2021 – ORBCOMM Inc. (Nasdaq: ORBC), a global
provider of Internet of Things (IoT) solutions, today announced that it has entered
into a definitive agreement to be acquired by GI Partners, a leading US-based
investor in data infrastructure businesses, in an all-cash transaction that values
ORBCOMM at approximately $1.1 billion, including net debt.

Under the terms of the agreement, ORBCOMM stockholders will receive $11.50 in
cash per outstanding share of common stock upon closing of the transaction,
representing a premium of approximately 52% to ORBCOMM’s closing share price
on April 7th and a 50% premium over the 90-day volume-weighted average share
price through that date.

                                        ***

Transaction Details

The transaction is expected to close following the satisfaction of customary closing
conditions, including approval by ORBCOMM stockholders and the receipt of
required regulatory approvals.

Consistent with the Board’s commitment to maximizing stockholder value, under
the terms of the definitive merger agreement, ORBCOMM and its representatives
may actively solicit and consider alternative acquisition proposals during a 30-day
“go-shop” period that will expire on May 7, 2021. ORBCOMM has the right to
terminate the definitive merger agreement with GI Partners to enter into a superior
proposal subject to certain terms and conditions of the definitive merger agreement.
There can be no assurance that this process will result in a superior proposal, and
ORBCOMM does not intend to disclose developments with respect to the
solicitation process unless and until it determines such disclosure is appropriate or
is otherwise required.

The parties expect the transaction to close in the second half of 2021. Subject to
and upon completion of the transaction, ORBCOMM will become a privately-held
company and its common stock will no longer be listed on the Nasdaq Stock
Market.

PJT Partners and Raymond James are acting as financial advisors to ORBCOMM,
and Milbank LLP is acting as legal counsel. Evercore is acting as financial advisor
to GI Partners, and Simpson Thacher & Bartlett LLP and Morgan, Lewis & Bockius
LLP are acting as legal counsel.
                                      ***

22.      The Merger Consideration is unfair because, among other things, the intrinsic


                                         4
          Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 5 of 10




value of the Company is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction.

       23.      It is therefore imperative that the Company’s shareholders receive the material

information that Defendants have omitted from the Proxy so that they can meaningfully assess

whether the Proposed Transaction is in their best interests prior to the vote.

       24.      Defendants filed the Proxy with the SEC in connection with the Proposed

Transaction.

       25.      As alleged herein, the Proxy omits material information with respect to the

Proposed Transaction, which renders the Proxy false and misleading.

       26.      The Proxy Statement omits material information concerning ORBC’s financial

projections.

       27.      With respect to ORBC’s financial projections, the Proxy fails to disclose all line

items used to calculate (i) Adjusted EBITDA (Pre-SBC), (ii) Adjusted EBITDA (Post-SBC), and

(iii) Levered Free Cash Flow. The Proxy also fails to disclose a reconciliation of all non-GAAP

to GAAP metrics.

       28.      The disclosure of projected financial information is material information

necessary for stockholders to gain an understanding of the basis for any projections as to the future

financial performance of the combined company. In addition, this information is material and

necessary for stockholders to understand the financial analyses performed by the companies’

financial advisors rendered in support of any fairness opinion.

       29.      Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors PJT Partners LP (“PJT Partners”) in connection



                                                  5
            Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 6 of 10




with the Proposed Transaction.

          30.     With respect to PJT Partners’ Selected Public Market Multiples Analysis, the

Proxy fails to disclose the individual multiples and metrics for the companies observed in the

analysis.

          31.   With respect to PJT Partners’ Selected Precedent M&A Transactions Analysis, the

Proxy fails to disclose the individual multiples and metrics for the transactions observed in the

analysis.

          32.   With respect to PJT Partners’ Discounted Cash Flow Analyses, the Proxy fails to

disclose (i) the after-tax unlevered free cash flows for ORBC; (ii) the terminal value of the

Company; (iii) the individual inputs and assumptions underlying (a) the discount rate range of 9

% to 10%, and (b) the perpetual growth rates of 2.5 % to 4.5 %; (iv) the Company’s net debt as

of March 31, 2021, and (v) the number of fully diluted shares of Company common stock

outstanding calculated using the treasury stock method as of March 31, 2021.

          33.   The omission of the above-referenced material information renders the Proxy false

and misleading.

          34.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                      CLAIMS FOR RELIEF

                                              COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

                                                   6
          Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 7 of 10




Act, requires that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       37.     Defendants issued the Proxy with the intention of soliciting stockholder support

for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the Proxy and the use of their name in the Proxy, which fails to provide critical information

regarding, among other things, the financial projections that were prepared by the Company and

relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction.

       38.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to stockholders as required.

       39.     The preparation of a Proxy by corporate insiders containing materially false or

misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in preparing and reviewing the Proxy. Defendants were also negligent in choosing to

omit material information from the Proxy or failing to notice the material omissions in the Proxy

upon reviewing it, which they were required to do carefully.

       40.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who



                                                7
            Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 8 of 10




will be deprived of her right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate remedy

at law.

                                             COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          43.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          44.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was


                                                   8
          Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 9 of 10




reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy.

       45.     In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       48.     Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.     Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.     In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.     Directing the Individual Defendants to disseminate a proxy that does not contain


                                                 9
          Case 1:21-cv-04470-UA Document 1 Filed 05/18/21 Page 10 of 10




 any untrue statements of material fact and that states all material facts required in it or necessary

 to make the statements contained therein not misleading;

        D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,

 as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: May 18, 2021

                                                 MOORE KUEHN, PLLC

                                                 /s/Justin Kuehn
                                                 Justin A. Kuehn
                                                 Fletcher W. Moore
                                                 30 Wall Street, 8th floor
                                                 New York, New York 10005
                                                 Tel: (212) 709-8245
                                                 jkuehn@moorekuehn.com
                                                 fmoore@moorekuehn.com
                                                 Attorneys for Plaintiff




                                                   10
